Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The RCE is accepted.

Claims 1, 3-14, 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term ‘storing’ in claim 1 is unclear as to the minimum time required.

Claims 1, 3-14, 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/055473.
9839881 is used as an equivalent.
Stabler teaches in col. 5 and 14 binder and sorbent to sorb gases; the size and weight ranges overlap those claimed and use common materials.  The features not explicitly recited (carbon area for example) are obvious (if not possessed) to make a high area sorbent. The high temperature fluids and generic gases renders gases obvious. HCN and chlorine are recited.

Claims 1, 3-14, 16-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10532340. Although the claims at issue are not identical, they are not patentably distinct from each other because they clam common subject matter.

Applicant's arguments filed 5/10/21 have been fully considered but they are not persuasive.
 The claims do not recite a pure gas infeed, nor require any period of ‘storage’. Thus, treating a gas mix, sorbing some and then desorbing it at a later time (ie, gas separation) is encompassed therein.



/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736